Citation Nr: 0121405	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  91-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected residuals of a 
gunshot wound of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to November 
1953.  

In January 1994, the Board of Veterans' Appeals (Board), in 
pertinent part, denied the veteran's application to reopen a 
claim for service connection for a psychiatric disorder, and 
denied his claim for secondary service connection for a 
psychiatric disorder (claimed as due to service-connected 
residuals of a gunshot wound of the back).  The veteran then 
appealed to the United States Court of Veterans Appeals 
(which has since been renamed the United States Court of 
Appeals for Veterans Claims) (Court).  In October 1995, the 
Secretary of the VA filed a motion with the Court to vacate 
the January 1994 Board decision and to remand the case to the 
Board; and by a November 1995 Court order, the motion was 
granted.  

In light of the above motion and Court order, the issue on 
appeal is entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
residuals of a gunshot wound of the back.  A personal hearing 
was held before a member of the Board in September 1996.  In 
October 1996 and March 1998, the Board remanded the case to 
the RO for further evidentiary development.  

In a July 1999 decision, the Board denied service connection 
for a psychiatric disorder, including as secondary to 
service-connected residuals of a gunshot wound of the back.  
The veteran appealed that decision to the Court.  In a 
November 2000 joint motion to the Court, the parties (the 
veteran and the VA Secretary), requested that the portion of 
the latest Board decision, which denied direct and secondary 
service connection for a psychiatric disorder, be vacated and 
the matter remanded; a November 2000 Court order granted the 
joint motion.  The case was thereafter returned to the Board, 
and in June 2001 the veteran and his representative submitted 
additional argument and evidence (including some psychiatric 
treatment records from 1999 to 2001).  

[The Board notes that there is also a pending appellate issue 
of entitlement to an increase in a 20 percent rating for 
service-connected residuals of a gunshot wound to the back.  
Such increased rating claim was last remanded by the Board in 
July 1999, was not affected by the November 2000 joint motion 
and Court order, and remains in remand status at the RO.]  


REMAND

The November 2000 joint motion and Court order require 
further development of the evidence on the claim for service 
connection for a psychiatric disorder, including as secondary 
to service-connected residuals of a gunshot wound to the 
back.  Accordingly, the Board remands this issue to the RO 
for the following action:

1.  The RO should contact the service 
department and obtain copies of all of the 
veteran's service personnel records, 
including complete records of any 
"administrative separation board" which 
may have been convened during his active 
duty.  

2.  The RO should also obtain from the 
service department all "mental hygiene 
records" of the veteran which may have 
been stored separately from his other 
service medical records.  If more detailed 
information is needed to search for such 
records, it should be obtained from the 
veteran and his representative.  

3.  The RO should obtain copies of all 
ongoing psychiatric treatment records of 
the veteran, dated since 1997 and not 
already in the claims folder.  

4.  The RO should thereafter have the 
veteran undergo another VA psychiatric 
examination to determine the nature and 
etiology of his current psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examiner; 
and the doctor's report should clearly 
indicate that such was accomplished.  All 
indicated tests should be performed.  
Based on examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, on 
the etiology of the current psychiatric 
disorder, including whether it is 
etiologically related to in-service mental 
problems, and whether it was caused or 
worsened (and the degree of any such 
aggravation) by the service-connected 
residuals of a gunshot wound of the back.  

5.  The RO should ascertain whether the 
veteran wants another personal hearing 
(either an RO or Board hearing) on the 
service connection issue, and appropriate 
steps should be taken to schedule any 
requested hearing.

6.  The RO should assure that all 
development set forth in this Board 
remand, and in the joint motion and Court 
order, is accomplished.  Then the RO 
should review the claim for service 
connection for a psychiatric disorder, 
including as secondary to service-
connected residuals of a gunshot wound of 
the back.  If the claim is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




